DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of group I is acknowledged however, the amendments to the claims to make all claims dependent from claim 1 now form a single inventive concept and technical feature and therefore the previous restriction requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tee-section including at least two external flanged manifold walls and an external support rib between the two external flanged manifold walls, does not reasonably provide enablement for these features in combination with the tee-section defines a flanged manifold wall positioned along a central axis defined by the lower outlet portion with the pair of screen section on opposed sides of the flanged manifold wall.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The embodiment recited in claim 1 corresponds to figure 4a and the embodiment recited in claim 2 corresponds to the embodiment in figure 2a-e. Applicant has not provided any direction as to combine these different embodiments nor has applicant provided any working examples of such an embodiment and undue experimentation would be required by one of ordinary skill in the art to make the invention as claimed.
Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plurality of spaced apart radial support member, does not reasonably provide enablement for the radial support members being between the flow modifier pipes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 10 requires the at least one radial support member be mounted between the .
Claim 13 is rejected as depending from claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 1 recites at least two external flanged manifold walls and claim 2 recites a flanged manifold wall, therefore it is unclear to which flanged manifold wall line 3-4 of claim 2 is referring.
Claim 3 recites the tee-section defines a pair of spaced apart manifold walls. Claim 1 recites at least two external flanged manifold walls. It is unclear if applicant is reciting additional manifold walls or if the spaced apart manifold walls are the same manifold walls recited in claim 1. For examination purposes the at least two external 
Claim 3 recites the limitation "the corresponding spaced apart manifold wall".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a corresponding spaced apart manifold wall”.
Claim 4 is rejected as depending from claim 3.
Claim 10 recites, “…at least one radial support member mounted between the perforated flow modifier.” The claim does not recite and it therefore unclear in relation to what other structure the radial support member is between. For examination purposes the radial support member is assumed to be between the perforated flow modifier pipe and the internal flow modifier pipe.
Claim 10 recites the limitation "the perforated flow modifier" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the performed flow modifier pipe and the internal flow modifier pipe.”
Claims 11-13 are rejected as depending from claim 10.
Claim 14 recites, “a central axis defined by the lower outlet portion”. Claim 1 already recites a central axis and it is unclear if applicant is reciting another axis. The claim is assumed to recite, “the central axis defined by the lower outlet portion”.
Claim 14 recites, “…a screen length along the screen axis is defined by the sum of each screen portion and the central screen.” It is unclear how to calculate “the sum of each screen portion and the central screen”. For examination purposes the claim is 
Claim 14 recites the limitation "the central screen".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the central screen section”.
Claim 15 recites the limitation "the screen sections".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the pair of screen sections”.
Claim 15 recites the limitation "the central screen" in line 5-6 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the central screen section”.
Claim 15, line 7 recites, “…each screen section includes at least two screen portions…” It is unclear if “each screen section” includes the pair of screen sections only or if the central screen section is also included. For examination purposes the claim is assumed to recite, “…each of the pair of screen section includes…”
Claim 15 recites, “a central axis defined by the lower outlet portion”. Claim 1 already recites a central axis and it is unclear if applicant is reciting another axis. The claim is assumed to recite, “the central axis defined by the lower outlet portion”.
Claim 15 recites, “…a screen length along the screen axis is defined by the sum of each screen portion and the central screen.” It is unclear how to calculate “the sum of each screen portion and the central screen”. For examination purposes the claim is assumed to recite, “…a screen length along the screen axis is defined by the sum of the length of each screen portion and the central screen section.”

Claim 17 recites the limitation "the screen sections".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the pair of screen sections”.
Claim 18 recites the limitation "the screen sections".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the pair of screen sections”.
Claims 18 and 19 contains the trademark/trade name Vee-wire.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe v-shaped wire and, accordingly, the identification/description is indefinite.
US 2012/0298572 indicates that Vee-wire is a registered trademark, see paragraph 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swan US 2,674,376.

Claim 1, Swan teaches a screen intake assembly comprising: a central manifold including a lower outlet portion (3) and tee-section, the tee-section including at least two external flanged manifold walls (7) and at least one external support rib (10) residing between the at least two external flanged manifold walls, the external support rib arranged transversely to a central axis defined by the lower outlet portion, a pair of 
Claims 3-4, 7-8 and 14, Swan further teaches the tee-section defines two spaced apart external flanged manifold walls (7) and each of the pair of screen sections is coupled to a corresponding manifold wall (fig. 1); the central screen section extends across a central axis defined by the lower outlet portion (fig. 1-2); the lower outlet portion includes a fluid intake portion selected from a lower screen portion (fig. 1); and each of the pair of screen section comprises at least two screen portions, each section can be divided into two portions, arranged along a screen axis transverse to the central axis defined by the lower outlet portion, such that a screen length along the screen axis is defined by the sum of the length of each screen portion and the central screen section (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm US 2012/0298572.


Ekholm teaches a screen intake assembly comprising: a central manifold including an lower outlet portion and tee-section, the tee-section including two flanged manifold walls and a pair of screen sections fluidly connected on opposed sides of the tee-section and the central manifold further comprises an internal flow modifier (160, 170,180) internal to the screen sections (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the flow modifier because the flow modifier reduce the entrance velocity of fluid through the screen and prevents debris clogging (paragraph 14).
Claim 15, Swan teaches the screen intake assembly of claim 1 but does not teach an expandable internal flow member within the pair of screen sections and the central screen.
Ekholm teaches a screen intake assembly comprising: a central manifold including an lower outlet portion and tee-section, the tee-section including two flanged manifold walls and a pair of screen sections fluidly connected on opposed sides of the tee-section and the central manifold further comprises an expandable internal flow member (160, 170,180) within the screen sections (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the flow member because the flow modifier reduce the entrance velocity of fluid through the screen and prevents debris clogging (paragraph 14). The recitation of the flow member being expandable is a recitation of intended use and the flow member of Ekholm may have additional element attached to it to “expand” it and it is therefore considered to be expandable.

Ekholm teaches the screen sections comprise a first length of Vee-wire continually wrapped and welded to a support member to define a first wire gap and a first wire height (paragraph 12). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm US 2012/0298572 as applied to claim 9 above, and further in view of Barnes US 7,575,677.

Claim 10, Swan in view of Ekholm further teaches an internal flow modifier pipe (180) and at least one radial support member mounted between the internal and external flow modifier pipe (Ekholm incorporates US 6,051,131 which teaches the radial support member in col. 3, lines 45-50). Swan in view of Ekholm do not teach a perforated flow modifier pipe. Ekholm teaches the flow modifier pipes are designed to keep the average flow through the screens surface as uniformly distributed as possible. Barnes teaches a screen intake assembly comprising a perforated flow modifier pipe (540) within a screen section (fig. 1-8). It would have been obvious to one of ordinary skill in the art to provide perforation to the modifier pipe because the perforation allow 
Claim 11, Ekholm further teaches a divider plate (210) mounted within the lower outlet portion (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the divider plate as the plate can control fluid flow merging inside the lower outlet portion and can reduce turbulence in the merged fluid flow (paragraph 15).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Barnes US 7,575,677.

Claim 16, Swan does not teach a non-circular cross section. Barnes teaches an intake screen assembly with a screen section (202) having a non-circular cross section along a screen axis (fig. 2). The recitation of a non-circular cross section is merely a recitation of a change of shape of the screen section. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). A non-circular cross section is known in the art as demonstrated by Barnes and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17, Barnes further teaches a screen height and width where the width is greater than the height (fig. 2). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966). The recited shape is known in the art as demonstrated by Barnes and would .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm US 2012/0298572 and Richmond US 5,545,318.

Swan teaches the screen intake assembly of claim 1 but does not teach a Vee-wire wrapped and welded to a support member.
Ekholm teaches the screen sections comprise a first length of Vee-wire continually wrapped and welded to a support member to define a first wire gap and a first wire height (paragraph 12). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Ekholm does not teach a first and second wire with different heights.
Richmond teaches a screen intake assembly comprising: a screen section (22) comprising first and second lengths of wire (80, 82) on a support member, the first length defining a first wire gap and first wire height, the second length of wire positioned between adjacent the first lengths of wire and having a second wire height less than the first wire height such that a second wire gap is defined between the second length of wire and each adjacent first length of wire, the second wire gap being less than the first .

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Gordon US 2005/0241282.

	Claim 20, Swan teaches the screen intake assembly of claim 1 but does not teach an oscillator assembly.
	Gordon teaches a screen intake assembly comprising: a screen section (12) and an oscillator assembly (2300) inducing vibrations on the screen section, the oscillator located in a filtered fluid pathway (fig. 1-24). It would have been obvious to one of ordinary skill in the art to place an oscillator in the central manifold, as this is where the filtered fluid is located, and the oscillator provides vibrations to the screen and helps reduce fouling of the filters reducing maintenance costs (paragraph 125).
	Claim 22, Gordon further teaches the filtered fluid flow is converted to rotational energy with a turbine or propeller style assembly to power the oscillator assembly (fig. 23-24).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Gordon US 2005/0241282 as applied to claim 20 above, and further in view of Morin US 4,578,186.

	Swan in view of Gordon teaches the assembly of claim 21 but does not teach a remote power source for the oscillator assembly. Providing a remote power source for an oscillator assembly is a known technique in the art as demonstrated by Morin (fig. 4, remote source (92)). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Gordon US 2005/0241282 as applied to claim 20 above, and further in view of Ekholm US 2012/0298572.

Swan in view of Gordon further teaches the oscillator assembly comprises a flow-through oscillator (fig. 24) but does not teach an internal flow modifier.
Ekholm teaches a screen intake assembly comprising: a central manifold including an lower outlet portion and tee-section, the tee-section including two flanged manifold walls and a pair of screen sections fluidly connected on opposed sides of the tee-section and the central manifold further comprises an internal flow modifier (160, 170,180) internal to the screen sections (fig. 1a-b). It would have been obvious to one of ordinary skill in the art to use the flow modifier because the flow modifier reduce the entrance velocity of fluid through the screen and prevents debris clogging (paragraph 14). Placing the oscillator assembly between the internal flow modifier and the screen sections would have been obvious as this is where the filtered fluid is located and the .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan US 2,674,376 in view of Ekholm et al. US 2013/0206706.

	Swan teaches the assembly of claim 1 but does not teach an internal air burst system.
	Ekholm teaches a screen intake assembly comprising: an internal air burst system comprising: a plurality of air burst pipes (120) radially arranged about a central screen axis defined by screen sections (210) and a central section (110) and a remote source of pressurized air (20) (fig. 4a, paragraph 63). It would have been obvious to one of ordinary skill in the art obvious to use the air burst system of Ekholm because the air burst system provides for a cleaning of the filter screens (abstract). The recitation of the pressurized air being radially, sequentially delivered through the plurality of air burst pipes is a process limitation and does not provide any further structural limitations to the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778